Citation Nr: 0622111	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-39 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type 2.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type 2.

3.  Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected diabetes mellitus, type 2.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision that, in part, denied 
service connection for hypertension, coronary artery disease, 
and residuals of a cerebrovascular accident-each claimed as 
secondary to diabetes mellitus, type 2.  The veteran timely 
appealed.


FINDINGS OF FACT

1.  Current hypertension was first demonstrated many years 
after service and is not related to a disease or injury 
during active service, including diabetes mellitus, type 2.

2.  Current coronary artery disease was first demonstrated 
many years after service and is not related to a disease or 
injury during active service, including diabetes mellitus, 
type 2.

3.  Current residuals of a cerebrovascular accident were 
first demonstrated many years after service and are not 
related to a disease or injury during active service, 
including diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated in 
service, may not be presumed to have been incurred in such 
service, and was not proximately caused or aggravated by a 
service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
in service, may not be presumed to have been incurred in such 
service, and was not proximately caused or aggravated by a 
service-connected disease or disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310.

3.  Residuals of a cerebrovascular accident were not incurred 
in or aggravated in service, may not be presumed to have been 
incurred in such service, and were not proximately caused or 
aggravated by a service-connected disease or disability.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 
3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a December 2002 letter, the RO notified the veteran 
of elements of service connection and of secondary service 
connection, and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The December 2002 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for hypertension, for coronary artery 
disease, and for residuals of a cerebrovascular accident, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

There are three bases for service connection that are 
implicated in the veteran's claims.

First, there is the possibility of direct service connection 
under the provisions of 38 U.S.C.A. § 1110.  Direct service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The record leaves little doubt that the veteran has current 
hypertension, coronary artery disease, and residuals of a 
cerebrovascular accident.  The April 2003 examiner diagnosed 
hypertension and coronary artery disease, and noted residuals 
of his prior strokes as diplopia and vertigo.

There is no evidence of any hypertension or of coronary 
artery disease in service, and the veteran would not be 
competent to diagnose such diseases.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran, in fact, has not 
reported elevated blood pressure readings or any symptoms of 
coronary artery disease in service.  His blood pressure 
reading at the time of separation from service in November 
1967 was 138/84 (sitting).  VA defines hypertension as 
existing when systolic readings are consistently 160 or more, 
or diastolic readings are predominantly 90 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2005).

The veteran's first cerebrovascular accident occurred in 
1996, many years after service.  There is also no competent 
evidence linking current hypertension, coronary artery 
disease, or residuals of a cerebrovascular accident to a 
disease or injury in service.

Because there is no competent evidence of hypertension, 
coronary artery disease, or cerebrovascular accident in 
service, or of a link between those conditions and a disease 
or injury in service; the preponderance of the evidence is 
against the grant of service connection on a direct basis.

Second, service connection is potentially available is on a 
presumptive basis.  For chronic diseases; including 
hypertension, cardiovascular diseases, and brain hemorrhage; 
service connection is presumed if the disease was shown to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, there is no competent evidence of hypertension or 
of coronary artery disease until the reported cerebrovascular 
accident in 1996.  While the veteran may have had a long 
history of hypertension, the record does not document the 
claimed conditions within one year of service.

If a chronic disease is shown in service, and at any time 
after service, the disease will be presumed service 
connected.  38 C.F.R. § 3.303(b).  The claimed diseases were 
not identified in service.

The evidence shows diagnoses of hypertension, coronary artery 
disease, and residuals of a cerebrovascular accident many 
years after service.  Therefore, service connection is not 
warranted on a presumptive basis.

The veteran's main contention is that service connection is 
warranted on the basis that his hypertension, coronary artery 
disease, and residuals of a cerebrovascular accident are 
caused by diabetes mellitus, type 2.  Service connection is 
available on a secondary basis for disease or disability that 
is proximately due to a service connected disease or 
disability.  38 C.F.R. § 3.310(a).  The regulation has been 
interpreted as permitting secondary service connection where 
a service connected disease or disability aggravates the 
claimed disease or injury.  Allen v. Brown, 7 Vet. App.  439 
(1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

The veteran suffered his first cerebrovascular accident in 
October 1996.  Records at that time show no history of 
diabetes; the hospital discharge summary includes a diagnosis 
of hypertension, as well as arteriosclerotic heart disease 
with recent angioplasty and stent.  The records also include 
a diagnosis of coronary artery disease in November 1996.

The first contemporary evidence of diabetes is noted in 
private treatment records dated in June 1998, and elevated 
blood sugar is noted in January 1999.

In April 2003, a VA contract examiner opined that the 
veteran's hypertension, coronary artery disease, and 
residuals of a cerebrovascular accident were less likely than 
not caused by his diabetes.  The examiner based the opinion 
on the premise that each of these conditions was diagnosed 
prior to the veteran's diabetes.

John F. McQuade, M.D., the veteran's treating physician, 
opined in February 2004 that the veteran more than likely had 
diabetes before all of the cardiovascular events in 1996, but 
that it was not focused upon.  Dr. McQuade explained that the 
veteran had what we now consider to be "metabolic 
syndrome," which is associated with insulin resistance and, 
by definition, an early diabetic state.

Dr. McQuade's opinion is not inconsistent with the veteran's 
contentions, but the opinion does not address causation.  
Dr. McQuade does not indicate that hypertension, coronary 
artery disease, or residuals of a cerebrovascular accident 
are proximately due to, the result of, or aggravated by 
diabetes.

Rather, Dr. McQuade's opinion addresses the onset of the 
veteran's diabetes and the underlying premise of the April 
2003 examiner's opinion.  Dr. McQuade implies that the 
veteran was more likely in an early diabetic state at the 
time of the cardiovascular events in 1996.  Dr. McQuade does 
not, however, link the claimed hypertension, coronary artery 
disease, or cerebrovascular accident to diabetes mellitus.

The April 2003 examiner's opinion is consistent with the 
evidence of record that shows no history of diabetes prior to 
1998.  In fact, none of the veteran's private treatment 
records mention either diabetes or "metabolic syndrome" 
prior to 1998.  In this regard, the April 2003 examiner's 
opinion is probative on the question of causation and is 
supported by the evidence of record.

In any event, there is no competent opinion that the claimed 
conditions were proximately due to or the result of diabetes 
mellitus, type 2; or that they were aggravated by diabetes.

Hence, the weight of the evidence is against the claims, and 
against the grant of service connection on a secondary basis.

Inasmuch as the preponderance of the evidence is against each 
of the claims for service connection, reasonable doubt does 
not arise and each of the claims is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type 2, is denied.

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus, type 2, is 
denied.

Service connection for residuals of a cerebrovascular 
accident, to include as secondary to service-connected 
diabetes mellitus, type 2, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


